Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2020 has been entered.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 02/11/2020, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 10 and 18 when taken in the context of the claims as a whole.  Specifically, the combination of a graphical module repository with modules for data processing with input via an interface selecting a module to be part of an application that includes a web request that triggers execution of the application at a URI, where the module includes an input and output including name data type and is strongly typed, with the application receiving a data set, with monitoring an activation service that identifies a web request at the URI, with automatic triggering following the web request execution of the application that performs data analysis on the data set using the module, with publishing a result of the data 
At best the prior arts of record, specifically, Koerner, US Publication 2008/0184140 A1 (hereinafter Koerner) teaches graphical modules in a design environment that perform data processing in an interface where a user can select by drag and drop (see Fig. 4a and ¶46-47). Koerner further teaches executing and displaying results from selected modules (see Fig. 4b and ¶51) Lorenzo et al., “Data Integration in Mashups”, SIGMOD Record, March 2009 (hereinafter Lorenzo) teaches a composable analytics environment where users can build mashup applications (see section 3.9), Maximilien et al., US Publication 2010/0083222 A1 (hereinafter Mximilien) web application with a board that includes published results (see Fig. 1 and ¶5). Srinivasan et al., US Patent No. 7,451,403 B1 (hereinafter Srinivasan) teaches application design with web requests that trigger execution of an application via a link (see Fig. 10-11 and Col 14, 19). Hansen et al., US Publication 2006/0129683 A1 (hereinafter Hansen) teaches URIs for web requests (see ¶8)
Newly cited art Louch et al. (US 20070130541 A1) teaches widgets on a dashboard that may run applications when interacted with and publish results (see Fig. 9 and ¶119). Jeffery (US 20140164359 A1) teaches a dashboard of Java widgets witch codes in strong language (see ¶34 and Fig. 14)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 18 as a whole.
Thus, claims 1, 10 and 18 are allowed over the prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BEAU D SPRATT/Primary Examiner, Art Unit 2143